Case: 14-10277   Date Filed: 08/12/2014   Page: 1 of 4


                                                      [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-10277
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 8:12-cr-00496-SCB-AEP-2



UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                      versus

EARL EUGENE HAMPTON,

                                                      Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (August 12, 2014)

Before ED CARNES, Chief Judge, TJOFLAT, and JORDAN, Circuit Judges.

PER CURIAM:
                Case: 14-10277        Date Filed: 08/12/2014       Page: 2 of 4


       Earl Hampton pleaded guilty to conspiring to possess cocaine with intent to

distribute, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C), and 846, and aiding

and abetting possession of cocaine with intent to distribute, in violation of 21

U.S.C. §§ 841(a)(1), (b)(1)(C), and § 846, and 18 U.S.C. § 2. The district court

imposed a 360-month sentence on each count to run concurrently. Hampton

contends that his sentence is substantively unreasonable in light of the 18 U.S.C.

§ 3553(a) factors. He argues that he should have received a downward variance

from the low end of his guidelines range because of his advanced age and health

problems and because he is a good role model for his grandchildren.

       We review the reasonableness of a sentence under a deferential abuse of

discretion standard. United States v. Irey, 612 F.3d 1160, 1188–89 (11th Cir.

2010) (en banc). The party challenging the sentence has the burden of showing

that it is unreasonable in light of the record and the § 3553(a) factors. 1 United

States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010). We will vacate a sentence

as substantively unreasonable only when we have a “definite and firm conviction

that the district court committed a clear error of judgment” and imposed a sentence


       1
          The district court is required to impose a sentence “sufficient, but not greater than
necessary, to comply with the purposes” listed in 18 U.S.C. § 3553(a)(2), including the need to
reflect the seriousness of the offense, promote respect for the law, provide just punishment for
the offense, deter criminal conduct, and protect the public from the defendant’s future criminal
conduct. See 18 U.S.C. § 3553(a)(2). The court must also consider several other factors,
including the nature and circumstances of the offense, the history and characteristics of the
defendant, the applicable guidelines range, and the need to avoid unwarranted sentencing
disparities. Id. § 3553(a)(1), (3)–(7).
                                                2
                 Case: 14-10277       Date Filed: 08/12/2014      Page: 3 of 4


“outside of the reasonable range of sentences dictated by the facts of the case.”

Irey, 612 F.3d at 1190 (quotation marks omitted). We ordinarily expect sentences

imposed within the guidelines range to be reasonable. United States v. White, 663
F.3d 1207, 1217 (11th Cir. 2011).

      Hampton’s pre-sentence investigation report calculated his guidelines range

as 360 to 720 months imprisonment. 2 In determining his sentence, the court

considered his prior criminal activity, noting that he had dealt drugs most of his life

and that he had three prior drug trafficking convictions. The court also considered

the large amount of drugs involved in the case. The PSR shows that Hampton’s

codefendant had 482 grams of cocaine in his possession when he was arrested, and

Hampton led a drug trafficking ring that acquired and distributed at least 293.5

kilograms of cocaine between 2009 and 2012.

      The court rejected Hampton’s argument that he should receive a downward

variance so that he could be a good influence on his grandchildren. It noted that he

took one of his grandchildren on a drug-buying trip with a firearm in the car.

Among other things, the court found that the public’s need for protection from

Hampton warranted a sentence within the guidelines range. Neither his age (58)

and health problems nor any potential positive influence as a role model compelled

a downward variance. Hampton’s 360-month sentence is substantively reasonable.


      2
          At the sentence hearing, Hampton withdrew all of his objections to the PSR.
                                                3
     Case: 14-10277   Date Filed: 08/12/2014   Page: 4 of 4


AFFIRMED.




                              4